Merwin, J.,
(dissenting.) I am inclined to the opinion that the order in this case should be affirmed. The judgment sought to be appealed from was, at its entry, a complete judgment. The costs had been taxed, as the party had a right to have them taxed, under section 3264 of the Code. That section provided for a retaxation, and then provided that “any sum deducted upon a relaxation must be credited upon the execution, or other mandate issued to enforce the judgment.” So that apparently the judgment in form remained as entered, but could be enforced only for the proper amount. Ho modification of the form of the judgment was provided for. It would seem to follow that the judgment as entered was the one to be appealed from, and the one, and the only one, of which a copy could be served. Under the old Code the costs could not be regularly inserted in the judgment without taxation upon notice, and the judgment was therefore incomplete until such taxation. The difference in that respect in the present Code renders inapplicable the cases decided under the old Code. This distinction is not considered in Beinhauer v. Gleason, 44 Hun, 556. The question was not involved in Beinhauer v. Gleason, 15 N. Y. St. Rep. 227, affirmed 119 N. Y. 658, 23 N. E. Rep. 1150. The case of Wilson v. Palmer, 75 N. Y. 250, seems to be in point. Here, as there, no other judgment was ever entered, and it does not appear that the judgment has been modified. Yates v. Burch, 87 N. Y. 412, is in the same direction. I think, therefore, the order should be affirmed.